—Per Curiam.
By decision dated January 2, 2002, respondent was suspended from practice by this Court for a period of one year, effective as of November 30, 2001 (Matter of Van Riper, 290 AD2d 572 [2002]). He now applies for reinstatement.
Our examination of the papers submitted on this application indicates that respondent has substantially complied with the provisions of the order of suspension and with this Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). He has also complied with the requirements of this Court’s rule regarding reinstatement (see 22 NYCRR 806.12). The application is granted and respondent is reinstated to the practice of law, effective immediately.
Mercure, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that respondent’s application is granted, and he is reinstated to practice as an attorney and counselor-at-law in the State of New York, effective immediately.